Citation Nr: 0639435	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-22 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for the claimed residuals 
of frostbite of the left foot, to include a left below-the-
knee amputation.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1978 to April 
1987.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the RO.  

The Board remanded the case back to the RO in September 2004 
and July 2006 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a left leg amputation in service or for 
many years thereafter.  

2.  The veteran currently is not shown to have a foot 
condition including left leg amputation residuals that are 
due to a frostbite injury or other event or incident of his 
period of active service.  



CONCLUSION OF LAW

The veteran does not have left foot disability including left 
leg amputation residuals to due to disease or injury that was 
incurred in or aggravated by service; nor may any be presumed 
to have been aggravated therein.  38 U.S.C.A. §§ 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in June 2001 and April 2002 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed September 2001 rating decision.  
However, as indicated above, the RO has taken all necessary 
steps to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service the veteran was seen in late December 1981 for 
treatment for numbness in his feet and possible frostbite.  
Prior to that event, the veteran had been seen in June 1978 
for complaints of pain in the lower right extremity related 
to an automobile accident while on leave in May 1978.  

A February 1979 service medical record references the 
accident and notes the toes on both feet hurt as well as the 
side of his feet.  The veteran was diagnosed with 
questionable damage to the nerves in his feet and was 
referred to a physician's assistant.  Subsequently, the 
veteran was diagnosed with possible pinched nerve.  

Subsequent to service, private medical records dated from 
1992 to 1996 show that the veteran underwent an amputation of 
the left third toe in February 1996 due to gangrene and 
cellulitis and a subsequent transmentatarsal and below-the-
knee amputations due to a foot ulcer.  

In a March 2000 VA examination, the veteran reported 
suffering the injury when his tank broke down in the field 
and lost power for two days when he had no heat.  He denied 
being exposed to the weather outside of the tank.  He 
reported being taken to the hospital where he spent 2 weeks 
receiving treatment for cold injury involving both feet.  

The examination revealed a large unhealed amputation of the 
left forefoot.  The veteran walked with a limp and used a 
brace.  The examiner noted large ulceration on the left 
forefoot.  The veteran had extensive onychomycosis of all the 
nails on the right foot.  

The examiner diagnosed the veteran with cold injury to the 
feet by history and opined that the amputation of the left 
forefoot was not secondary to cold injury.  

The private medical records from May 1999 to March 2002 
chronicled the veteran's treatment for his lower left 
extremity amputation.  In the final March 2002 record, the 
examiner noted the veteran had excellent healing to his 
stump.  

In a June 2005 VA addendum opinion, the examiner indicated 
that he reviewed the claims file.  The examiner stated that a 
cold injury of the left foot could not be proven since the 
distal foot had been amputated prior.  The examiner opined 
that a cold injury to the foot could affect the ability of 
the foot to heal an infection.  

The examiner further noted that the veteran's medical history 
seemed to indicate that the veteran did have a cold injury 
and seemed to have had an infection in the foot that caused 
the amputation to be needed.  However, the examiner concluded 
that the cold injury could not have been proven in the 
previous examination when the foot had been amputated.  

The examiner opined that a cold injury could relate to the 
inability to heal a difficult infection.  However, the 
examiner stated that the evidence of record was not 
sufficient to conclude that in this case without relying on 
speculation.  

In April 2006, the Board requested that a VHA medical expert 
review the claims file and offer an opinion as to the 
likelihood that the amputations of the left lower extremity 
was caused or aggravated by any cold injury or other disease 
process that was incurred in service.  

In April 2006, the VHA medical reviewer responded that it was 
not 100 percent certain that the amputation of the left lower 
extremity was caused or aggravated by any cold injury that 
occurred in service.  The examiner further opined that it was 
less likely than not that the amputation was related to any 
cold injury in service.  

The VHA reviewer referenced the veteran's assertions of 
suffering a cold injury to both feet while in service and 
concluded that for a significant enough frostbite to 
ultimately result in amputation, there would be abnormal 
findings in his normal foot (the right foot).  There was no 
evidence of significant cold injury residuals in the right 
foot, thus the examiner concluded that it would be unlikely 
that the left foot would have incurred that dramatic of a 
difference of cold injury residuals as compared to the right 
foot.  

Further the VHA medical reviewer noted that the veteran had 
significant vascular disease, which in no way would be caused 
by a cold injury, but certainly would put the veteran at high 
risk for having gangrene requiring amputation.  The 
combination of these two factors led the examiner to conclude 
that it was less likely than not that his amputation of the 
left lower extremity was caused or aggravated by any cold 
injury or disease process that was incurred in service.  

In this case, as indicated, there exists medical evidence 
that addresses the veteran's contentions.  It is therefore 
the responsibility of the Board to weigh this evidence so as 
to reach a determination on the veteran's claim.  See Hayes 
v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may 
favor the opinion of one competent medical professional over 
that of another so long as an adequate statement of reasons 
and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995)

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adapt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, the evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In view of this, the Board attaches significantly probative 
value to the opinion offered by the VHA medical reviewer who 
studies the case in 2006 at the request of the Board.  See 
Hayes, 5 Vet. App. at  69 (1993); Wood, 1 Vet. App. at 192-93 
(1992).  In this regard the Board notes that the March 2000 
VA examination resorts to speculation in determining whether 
the veteran suffered cold injury residuals that required the 
left leg amputation.  

The other supporting evidence are the veteran's own lay 
assertions, as presented in his various statements and his 
testimony at the March 2004 hearing.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinions alone cannot constitute competent medical evidence 
and lack probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  



ORDER

Service connection for residuals of frostbite of the left 
foot, to include a left below-the-knee amputation is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


